Citation Nr: 1628475	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  13-06 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as a lung condition.

2.  Entitlement to service connection for a gastrointestinal disability, claimed as bowel problems.

3.  Entitlement to an initial compensable rating for eczema.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to November 1984.  His period of service from April 20, 1982 to November 27, 1984 has been deemed dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The December 2009 rating decision denied service connection for respiratory and gastrointestinal disabilities.

The July 2013 rating decision granted service connection for eczema with an initial noncompensable rating.

The Veteran appeared at a Board hearing before the undersigned in April 2016.  

The Veteran filed new service connection claims for infertility and glaucoma in May 2016.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The duty to assist requires VA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. §5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the record establishes the Veteran has a current respiratory disability, diagnosed as chronic obstructive pulmonary disease (COPD).  The Veteran claims this disability may be the result of tuberculosis in service and/or exposure to contaminated water at Camp Lejeune, North Carolina.  The Veteran's service treatment records contain notations regarding positive purified protein derivative (PPD) tests, suggesting he may have had tuberculosis in service.  He is also presumed to have been exposed to contaminated water at Camp Lejeune.  Yet, there is insufficient information to make a decision on the claim.  As such, the Board finds a VA examination is necessary to fulfill the duty to assist.

VA also has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  "An opinion is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (internal citations and quotations omitted).

Here, the Board finds a new examination is necessary with respect to the Veteran's claim of entitlement to service connection for a gastrointestinal disability.  First, the August 2014 VA examiner who provided a negative opinion regarding the claim did not address the possibility the claimed disability could be the result of presumed exposure to contaminated water at Camp Lejeune.  Second, the August 2014 VA examination report indicates the Veteran did not provide a stool sample in conjunction with the examination.  During the March 2016 hearing, however, the Veteran testified he provided a stool sample prior to the examination.  Accordingly, the Board finds another examination is warranted.  

The Board also finds further development is necessary regarding the Veteran's appeal of the initial rating assigned for eczema.  A May 2013 VA examiner indicated there is scarring on the Veteran's neck as a result of eczema, but the examination report does not include the requisite information to determine whether a separate rating is warranted for scars under Diagnostic Code 7801.  See 38 C.F.R. § 4.118.  An October 2014 VA examiner indicated the Veteran has no scarring as a result of his skin conditions.  Further, the October 2014 examiner noted the current findings regarding the Veteran's skin are related to xerosis with stasis dermatitis and not the result of the service-connected eczema.  The Board finds further examination is necessary to resolve the inconsistency in the examination reports and determine whether it is possible to separate the effects of to xerosis with stasis dermatitis from the Veteran's service-connected eczema if necessary.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Additionally, the record indicates the Veteran has filed a claim for disability benefits with the Social Security Administration (SSA).  When there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  There is no indication that SSA records have been requested in this case.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration (SSA) any records relating to any application filed by the Veteran for disability benefits.

2.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

3.  Schedule the Veteran for an examination to determine whether his COPD, or any other current respiratory disability, is at least as likely as not (a degree of probability of 50 percent or higher) the result of disease or injury in service, to include tuberculosis and/or exposure to contaminated water at Camp Lejeune, North Carolina.

The Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged by the examiner.

The examination report must include a complete rationale for the opinion provided.  

4.  Schedule the Veteran for a new examination to determine whether he has a current gastrointestinal disability that is at least as likely as not (a degree of probability of 50 percent or higher) the result of disease or injury in service, to include exposure to contaminated water at Camp Lejeune, North Carolina.

The Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged by the examiner.

The examination report must include a complete rationale for the opinion provided.  

5.  Schedule the Veteran for a new examination to determine the current severity of his service-connected eczema.  If possible, this examination should be scheduled in the late summer months to assess the increased symptomatology reported by the Veteran as result of sweating.  If the examiner determines any current findings regarding the Veteran's skin are the result of a nonservice-connected skin disorder, to include xerosis with stasis dermatitis, the examiner must address whether it is possible to clearly separate the effects of the nonservice-connected skin disorder from the service-connected eczema.

If scarring is noted on examination, a VA scar examination should be scheduled to determine whether a separate compensable rating is warranted for scarring associated with the Veteran's service-connected eczema.

6.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

